DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-5, 10 and 14-15 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Regarding Claim 1, Applicant argues:
On page 5 of the Office Action, the Examiner equated the primary lane or a secondary
lane of the timeline 115 in FIG. 1 of Matsuda as the claimed horizontal axis of a matrix of videos, and equated lines 3631 and 3632, as well as gray areas 3633 and 3634, in FIG. 36 of Matsuda as the claimed vertical axis of the matrix of videos.

The Examiner pointed to each clip in timeline 115 as being a "first selectable icon." See page 5 of the Office Action. However, Matsuda does not teach or suggest any icon that functions to select "a first set of video portions in the horizontal axis of the matrix when selected by a user, wherein a user selection of the first selectable icon results in the computer device automatically generating a first type of consolidated video from first set of the videos portions," as claimed.

For example, none of the clips in timelines 115 of Matsuda function to select a first set of video portions in a horizontal axis of a matrix when selected by a user, as claimed.
In response, the Examiner submits:
At least ¶0037 of Matsuda discloses “Compound clips can be viewed as containers that can include several media clips of the same type in some embodiments”.  Selecting compound clips would function to select a set of video portions included in the compound clips.
Applicant further argues:

The Examiner pointed to selectable edit points on media clip 2630 and media clip  2635 in FIG. 26 of Matsuda as the claimed "second selectable icons." See pages 6-7 of the Office Action.

However, Matsuda does not teach or suggest any icon that functions to select a second selectable icon functioning to select a second set of video portions in the vertical axis of the matrix when selected by the user, wherein a user selection of the second selectable icon results in the computer device automatically generating a second type of consolidated video from the second set of portions of the videos," as required by claim 1. For example, media clip 2630 in Matsuda does not function to select a second set of video portions in a vertical axis of a matrix when selected by a user, as claimed.
In response, the Examiner submits:
Matsuda discloses a second selectable icon functioning to select a second set of video portions in the vertical axis of the matrix when selected by a user (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0311 also discloses “media-editing application highlights the right edge of the media clip 2630 and the left edge of the media clip 2635 to indicate theses an edit point (i.e., these two edges) is selected currently”; ¶¶0385-0386 further disclose “… trims the end portion of the compound clip 3660 by pulling in the out-point of the compound media clip 3660 as the user drags the right edge of the compound clip 3660” and “… trims the start of the compound clip 3660 by pulling in the in-point of the compound media clip 3660 as the user drags the left edge of the compound clip 3660”; note: user can select a portion of video for trimming by selecting selectable areas 3633 and 3634 - a vertical axis bounded by selectable areas would be selected).
Fig. 36 of Matsuda, for example, shows the selectable area by trimming functions to select portions of videos arranged vertically (one portion on top of another).
 
Regarding Claim 10, Applicant further argues:
However, Matsuda does not teach or suggest any icon that functions to "select a first set of video portions in the first axis of the matrix when selected by a user, wherein
a user selection of the first selectable icon results in the computer device generating a first type of consolidated video from the first set of video portions," or "select a second set of video portions in the second axis of the matrix when selected by a user, wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions," as claimed.
In response, the Examiner submits:
At least ¶0037 of Matsuda discloses “compound clips can be viewed as containers that can include several media clips of the same type in some embodiments”.  Selecting compound clips would function to select a set of video portions included in the compound clips.
Matsuda also discloses second selectable icon functioning to select a second set of video portions in the second axis of the matrix when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the anchor or “secondary compositing lane” can be second axis and the clips in timeline 115 are selectable icons), wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited …”; note: ¶0111 discloses another example of metadata - “‘European Vacation’ as a descriptor of the content”)
Regarding Claim 14, Applicant further argues:
Specifically, Matsuda does not teach or suggest any icon that functions to "select a first set of video portions in the first axis of the matrix when selected by a user, wherein a user selection of the first selectable icon results in the computer device generating a first type of consolidated video from the first set of video portions," or "select a second set of video portions in the second axis of the matrix when selected by a user, wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions," as claimed. For example, the position clip tool option 1950 in FIG. 19 of Matsuda or a media clip of FIG. 1 in Matsuda do not function to select either a first set of video portions in the first axis or a second set of video portions in the second axis when selected by a user. See paragraph 0124 of Matsuda teaching that selectable items are provided for adding clips from a clip browser 110 to a timeline 115, and paragraph 0262 of Matsuda teaching that a position clip tool creates a position clip within the timeline 1900.
In response, the Examiner submits:
At least ¶0037 of Matsuda discloses “compound clips can be viewed as containers that can include several media clips of the same type in some embodiments”.  Selecting compound clips would function to select a set of video portions included in the compound clips.
Matsuda also discloses a second selectable icon functioning to select a second set of video portions in the second axis of the matrix  when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the anchor or “secondary compositing lane” can be second axis and the clips in timeline 115 are selectable icons), wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited …”; note: ¶0111 discloses example of another type - “‘European Vacation’ as a descriptor of the content”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… to select a first set of video portions” at lines 4-5 and “… automatically generating a first type of consolidated video from the first set of the videos portions” at lines 7-8.
There is insufficient antecedent basis for the feature of “the first set of the videos portions”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”).

As to Claim 1, Matsuda teaches a computer-implemented method comprising:
automatically displaying, by a computer device, a matrix of videos (Matsuda: at least Fig. 1, ¶0109; “FIG. 1 illustrates a graphical user interface (GUI) 100 of a media-editing application of some embodiments. One of ordinary skill will recognize that the graphical user interface 100 is only one of many possible GUIs for such a media-editing application” where ¶0116 further discloses “timeline 115 of some embodiments includes a primary lane (also called a "spine", "primary compositing lane", or "central compositing lane") as well as one or more secondary lanes (also called "anchor lanes") above and/or below the primary lane. The spine represents a primary sequence of media which, in some embodiments, does not have any gaps. The clips in the anchor lanes are anchored to a particular position along the spine (or along a different anchor lane). Anchor lanes may be used for compositing (e.g., removing portions of one video and showing a different video in those portions)”; ¶0125 also discloses “Selectable items are provided for adding clips from the clip browser 110 to the timeline 115”; note: clips as videos; ¶0045 of Applicant’s Specification teaches “matrix 300 is a user interface” – this corresponds to the GUI in Fig. 1 of Matsuda) in response to a search query (Matsuda: at least ¶¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “sub-folders may include media clips filtered based on tags (e.g., keyword tags)”; note: keyword tags as query), the matrix including a horizontal axis (Matsuda: at least Fig. 1, ¶116; “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created”; note: lanes 155, 160, 150, 160 of Fig. 1 as examples of horizontal axis of matrix) and a vertical axis (Matsuda: at least ¶0386; “timeline 3660 displays two vertical lines 3631 and 3632 and two gray areas 3633 and 3634. The lines 3631 and 3632 represents the in and out-points of the compound media clip 3660”);
displaying, by the computer device, a first selectable icon functioning to select a first set of video portions in the horizontal axis of the matrix when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the spine or “primary compositing lane” can be first axis and the clips in timeline 115 and lanes as selectable icons; note 2: clips are parts of a lane), wherein a user selection of the first selectable icon results in the computer device automatically generating a first type of consolidated video from the first set of the videos portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited the same way as in the spine”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”);
displaying, by the computer device, a second selectable icon functioning to select a second set of video portions in the vertical axis of the matrix when selected by a user (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0311 also discloses “media-editing application highlights the right edge of the media clip 2630 and the left edge of the media clip 2635 to indicate theses an edit point (i.e., these two edges) is selected currently”; ¶¶0385-0386 further disclose “… trims the end portion of the compound clip 3660 by pulling in the out-point of the compound media clip 3660 as the user drags the right edge of the compound clip 3660” and “… trims the start of the compound clip 3660 by pulling in the in-point of the compound media clip 3660 as the user drags the left edge of the compound clip 3660”; note: user can select a portion of video for trimming by selecting selectable areas 3633 and 3634 - a vertical axis bounded by selectable areas would be selected), wherein a user selection of the second selectable icon results in the computer device automatically generating a second type of consolidated video from the second set of portions of the videos (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0385 further discloses “… trims the end portion of the compound clip 3660” and “… trims the start of the compound clip 3660”; note; generate consolidated video by editing operation such as trim edit that is based on video locations), wherein the first selectable icon and the second selectable icon are displayed simultaneously (Matsuda: at least Figs. 1 & 36 show lane with compound clip 3660 and user selectable “edit points” are displayed simultaneously; ¶0385 also discloses “… trims the end portion of the compound clip 3660”);
generating, by the computer device based on a user-input selection, the one of the first type of consolidated video or the second type of consolidated video (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”).

As to Claim 2, Matsuda teaches the computer-implemented method of claim 1, wherein the first type of consolidated video is based on a first type of video metadata associated with the horizontal axis (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited the same way as in the spine”; note: ¶0110 teaches the video in timeline 115 can be based on “date” or “keyword” metadata and ¶¶0112-0113 teach the video can be based on keyword tags - either can be a first type of metadata) and the second type of consolidated video is based on a second type of video metadata associated with the vertical axis (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0385 further discloses “… trims the end portion of the compound clip 3660” and “… trims the start of the compound clip 3660”; note; generate consolidated video by editing operation such as trim edit based on video locations), and wherein the video metadata is selected from the group consisting of: video capture date, video capture time, video capture location, video capture direction, video title, and video description (Matsuda: at least ¶0110; “media clips based on the date the media represented by the clips was created”; ¶0111 also discloses “‘European Vacation’ as a descriptor of the content; Fig. 1 further shows, for example, “2009-07-09 13:36:34” as capture date/time; ; ¶0436 further discloses various metadata that videos are based on - such as “source file metadata includes … the source device (i.e., the device that created the media, such as the particular type of camera on which a movie file was captured), the file creation date (e.g., the date a video was captured, rather than the date of import), … a set of video properties 4220, … Different types (or manufacturers) of cameras create different UUIDs differently. These may be hashes of various data in some embodiments, such as a camera ID, record time (e.g., the time a user of the camera started recording, the duration of the video), etc.”; note: type of camera for a video and duration of video can be video description). 

As to Claim 3, Matsuda teaches the computer-implemented method of claim 1, wherein matrix is generated based on different types of video metadata, including: video capture date, video capture time, and video capture location (Matsuda: at least ¶0110; “media clips based on the date the media represented by the clips was created”; ¶0111 also discloses “‘European Vacation’ as a descriptor of the content; Fig. 1 further shows, for example, “2009-07-09 13:36:34” as capture date/time; ¶0436 further discloses various metadata that videos are based on - such as “source file metadata includes … the source device (i.e., the device that created the media, such as the particular type of camera on which a movie file was captured), the file creation date (e.g., the date a video was captured, rather than the date of import)”). 

As to Claim 6, Matsuda teaches the computer-implemented method of claim 1, wherein the horizontal axis is based on video capture time metadata (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created” and Fig. 1 further shows, for example, “2009-07-09 13:36:34” as capture date/time; note: claim does not require horizontal axis based only on capture time metadata) and the vertical axis is based on video capture location metadata (Matsuda: at least Matsuda: at least ¶0386; “timeline 3660 displays two vertical lines 3631 and 3632 and two gray areas 3633 and 3634. The lines 3631 and 3632 represents the in and out-points of the compound media clip 3660”; ¶0111 further discloses example of metadata - “‘European Vacation’ as a descriptor of the content”; note: trimming of video taken at Europe, for example; claim does not require vertical axis based only on capture location metadata).

As to Claim 7, Matsuda teaches the computer-implemented method of claim 1, further comprising: receiving the user-input selection of the second selectable icon (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0311 also discloses “media-editing application highlights the right edge of the media clip 2630 and the left edge of the media clip 2635 to indicate theses an edit point (i.e., these two edges) is selected currently”; ¶0385 further discloses “… trims the end portion of the compound clip 3660 by pulling in the out-point of the compound media clip 3660 as the user drags the right edge of the compound clip 3660”); and
wherein the generating the one of the first type of consolidated video or the second type of consolidated video comprises generating the second type of consolidated video comprising a continuous video for a location over a period of time (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: videos with multiple frames are continuous over a period of time; ¶0111 of Matsuda discloses “‘European Vacation’ – a location). 

As to Claim 9, Matsuda teaches the computer-implemented method of claim 1, further comprising receiving, by the computer device, a user-input selection of a change in number of video capture locations indicated in the matrix (Matsuda: at least Fig. 1; note: lanes 155, 160, 150 and 165 show and indicate different capture locations; as user creates/adds a new secondary compositing lane such as lanes 155, 160, and 165 in Fig. 1, s/he is adding to the number of capture locations indicated in the matrix), wherein the user-input selection defines a number of rows of the matrix (Matsuda: at least ¶¶0029, 0301; “the secondary compositing lane can be inserted or appended to the central compositing lane”; ¶0299 also discloses “creating a secondary compositing lane in a timeline”; note: as user creates/adds a new lane, s/he is adding to the number of rows in the matrix). 


As to Claim 10, Matsuda teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer device (Matsuda; at least ¶0508; “electronic system 5200 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone, PDA, or any other sort of electronic device”) to cause the computer device to: automatically display a matrix of videos (Matsuda: at least Fig. 1, ¶0109; “FIG. 1 illustrates a graphical user interface (GUI) 100 of a media-editing application of some embodiments. One of ordinary skill will recognize that the graphical user interface 100 is only one of many possible GUIs for such a media-editing application” where ¶0116 further discloses “timeline 115 of some embodiments includes a primary lane (also called a "spine", "primary compositing lane", or "central compositing lane") as well as one or more secondary lanes (also called "anchor lanes") above and/or below the primary lane. The spine represents a primary sequence of media which, in some embodiments, does not have any gaps. The clips in the anchor lanes are anchored to a particular position along the spine (or along a different anchor lane). Anchor lanes may be used for compositing (e.g., removing portions of one video and showing a different video in those portions)”; ¶0125 also discloses “Selectable items are provided for adding clips from the clip browser 110 to the timeline 115”; note: clips as videos; ¶0045 of Applicant’s Specification teaches “matrix 300 is a user interface” – this corresponds to the GUI in Fig. 1 of Matsuda) in response to a search query (Matsuda: at least ¶¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “sub-folders may include media clips filtered based on tags (e.g., keyword tags)”; note: keyword tags as query), the matrix including a first axis (Matsuda: at least Fig. 1, ¶116; “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created”; Fig. 1 also shows time markers such as “00:00:00;00” and “00:00:05;00 … 00:00:25;00”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix) and a second axis different from the first axis (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0111-0112 discloses a second example of metadata – keyword tags such as “‘European Vacation’ as a descriptor of the content”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix, claim does not require second axis based only on location);
display a first selectable icon functioning to select a first set of video portions in the first axis of the matrix when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the spine or “primary compositing lane” can be first axis and the clips in timeline 115 are selectable icons), wherein a user selection of the first selectable icon results in the computer device generating a first type of consolidated video from the first set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “… media clips can be composited and edited the same way as in the spine”; note: ¶0110 teaches the video in timeline 115 can be based on “date” or “keyword” metadata);
display a second selectable icon functioning to select a second set of video portions in the second axis of the matrix when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the anchor or “secondary compositing lane” can be second axis and the clips in timeline 115 are selectable icons), wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited …”; note: ¶0111 discloses another example of metadata - “‘European Vacation’ as a descriptor of the content”), wherein the first selectable icon and the second selectable icon are displayed simultaneously (Matsuda: at least Fig. 1; clips in lanes are selectable icons and they are displayed on screen at the same time); and
generate, based on a user-input selection, the first type of consolidated video or the second type of consolidated video (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”). 

As to Claim 14, Matsuda teaches a system comprising: a processor, a computer readable memory, a computer readable storage medium, and program instructions stored on the computer readable storage medium (Matsuda; at least ¶0506; “set of instructions recorded on a computer readable storage medium”), the program instructions executable to cause a computing device to: automatically display a matrix of videos (Matsuda: at least Fig. 1, ¶0109; “FIG. 1 illustrates a graphical user interface (GUI) 100 of a media-editing application of some embodiments. One of ordinary skill will recognize that the graphical user interface 100 is only one of many possible GUIs for such a media-editing application” where ¶0116 further discloses “timeline 115 of some embodiments includes a primary lane (also called a "spine", "primary compositing lane", or "central compositing lane") as well as one or more secondary lanes (also called "anchor lanes") above and/or below the primary lane. The spine represents a primary sequence of media which, in some embodiments, does not have any gaps. The clips in the anchor lanes are anchored to a particular position along the spine (or along a different anchor lane). Anchor lanes may be used for compositing (e.g., removing portions of one video and showing a different video in those portions)”; ¶0125 also discloses “Selectable items are provided for adding clips from the clip browser 110 to the timeline 115”; note: clips as videos; ¶0045 of Applicant’s Specification teaches “matrix 300 is a user interface” – this corresponds to the GUI in Fig. 1 of Matsuda) in response to a search query (Matsuda: at least ¶¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “sub-folders may include media clips filtered based on tags (e.g., keyword tags)”; note: keyword tags as query), the matrix including a first axis (Matsuda: at least Fig. 1, ¶116; “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created”; Fig. 1 also shows time markers such as “00:00:00;00” and “00:00:05;00 … 00:00:25;00”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix) and a second axis different from the first axis (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0111-0112 discloses a second example of metadata – keyword tags such as “kids”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix);
display a first selectable icon functioning to select a first set of video portions in the first axis of the matrix when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the spine or “primary compositing lane” can be first axis and the clips in timeline 115 are selectable icons), wherein a user selection of the first selectable icon results in the computer device generating a first type of consolidated video from the first set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 also discloses “… media clips can be composited and edited the same way as in the spine”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”; note: ¶0110 teaches the video in timeline 115 can be based on “date” metadata);
display a second selectable icon functioning to select a second set of video portions in the second axis of the matrix  when selected by a user (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: the anchor or “secondary compositing lane” can be second axis and the clips in timeline 115 are selectable icons), wherein a user selection of the second selectable icon results in the computer device generating a second type of consolidated video from the second set of video portions (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited …”; note: ¶0111 discloses example of another type - “‘European Vacation’ as a descriptor of the content”), wherein the first selectable icon and the second selectable icon are displayed simultaneously (Matsuda: at least Fig. 1; clips in lanes are selectable icons and they are displayed on screen at the same time); and
generate the one of the first type of consolidated video or the second type of consolidated video based on a user-input selection (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”). 

As to Claim 15, Matsuda teaches the system of claim 14, wherein the first axis is based on a first type of metadata (Matsuda: at least Fig. 1, ¶116; “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created”; Fig. 1 also shows time markers such as “00:00:00;00” and “00:00:05;00 … 00:00:25;00”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix) and the second axis is based on a second type of metadata (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0111-0112 discloses a second example of metadata – keyword tags such as “kids”; note: lanes 155, 160, 150, 160 of Fig. 1 as axes of matrix), wherein the first type of metadata includes at least one selected from the group consisting of: video capture date, video capture time, video capture location, video capture direction, video title, and video description (Matsuda: at least Fig. 1, ¶110; “media clips based on the date the media represented by the clips was created”, i.e. video capture date). 

As to Claim 16, Matsuda teaches the system of claim 14, wherein the program instructions are further executable to determine a plurality of subsets of related videos from the videos using video metadata (Matsuda: at least ¶¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “sub-folders may include media clips filtered based on tags (e.g., keyword tags)”; ¶0110 also discloses “enable the user to organize the media clips based on the date the media represented by the clips was created”; note: filtered as subset), wherein the generating the one of the first type of consolidated video or the second type of consolidated video is based on the determined plurality of subsets of related videos (Matsuda: at least ¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “particular media clips could be displayed in a sub-folder of the event that filters clips in this event to only display media clips tagged with the "kids" keyword”; ¶0017 also  discloses “… allow the user to drag a media clip from the clip browser of the media-editing application or another media clip in the timeline into the border between the two adjacent media clips” and ¶0038 further discloses “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”). 

As to Claim 19, Matsuda teaches the system of claim 14, wherein the first axis is based on video capture time metadata (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0110 discloses example of metadata - “media clips based on the date the media represented by the clips was created” and Fig. 1 further shows, for example, “2009-07-09 13:36:34” as capture date/time; note: claim does not require first axis based only on capture time metadata) and the second axis is based on video capture location metadata (Matsuda: at least Fig. 1, ¶116; timeline 115 includes “a primary lane” and “one or more secondary lanes (also called "anchor lanes")” and ¶0111 discloses another example of metadata - “‘European Vacation’ as a descriptor of the content”; note: claim does not require second axis based only on capture location metadata). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”) in view of US Patent 5,940,573 by Beckwith, and further in view of US Patent 8,457,466 by Sharman et al. (“Sharman”).

As to Claim 4, Matsuda teaches the computer-implemented method of claim 1, wherein generating the one of the first type of consolidated video or the second type of consolidated video comprises merging a first portion of a first one of the videos with a second portion of a second one of the videos (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: condensing selecting clips means merging).
Matsuda does not explicitly disclose, but, Beckwith teaches wherein a third portion of the first one of the videos overlapping with a fourth portion of the second one of the videos is excluded (Beckwith: at least Col. 2 Lines 38-39; “three video/audio clips A', B', C' are combined to produce an resultant video/audio sequence R'”; Col. 2 Lines 40-42 further disclose “portions of the two tails 36 and 39 that overlap are not required and the data for either or both of the overlapping portions has been discarded”, i.e. excluded).
Both Matsuda and Beckwith are related to video editing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beckwith’s feature of wherein a third portion of the first one of the videos overlapping with a fourth portion of the second one of the videos is excluded (Beckwith: at least Col. 2 Lines 38-39 & 40-42) with the media condensing or compositing feature in the method disclosed by Matsuda.
The suggestion/motivation for doing so would have been to create resultant videos -- such as the condensed or composited video disclosed by Matsuda -- that are free of portions that are not required or needed (Beckwith: at least Col. 2 Lines 38-39 & 40-42).
Matsuda and Beckwith do not explicitly disclose, but Sharman discloses the merging comprises combining the first portion and the second portion in a chronological order in the one of the first type of consolidated video or the second type of consolidated video using digital editing (Sharman: at least Col. 9 Lines 26-30; “trip video segments from all video streams during a window of time are combined and organized in a chronological order”; note: chronological order means consolidated video based on time metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharman’s feature of merging comprises combining the first portion and the second portion in a chronological order in the one of the first type of consolidated video or the second type of consolidated video using digital editing (Sharman: at least Col. 9 Lines 26-30) with the media condensing or compositing disclosed by Matsuda.
The suggestion/motivation for doing so would have been to serialize trip video segments such as the trip segments disclosed by Matsuda (¶0111 of Matsuda discloses “European Vacation”) using a greedy algorithm (Sharman: at least Col. 9 Lines 29-30 & 35).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”) in view of US PGPUB 2008/0154889 by Pfeiffer.

As to Claim 5, Matsuda teaches the computer-implemented method of claim 1, further comprising a link for playing the one of the first type of consolidated video or the second type of consolidated video (Matsuda: at least ¶¶0399, 0400-0402; “bookmark a compound clip for directly accessing the compound clip” and “bookmark is an icon or a linked text”; note: compound clips are consolidated).
Matsuda does not explicitly disclose, but Pfeiffer discloses transmitting a search results list to a user computer device, wherein the search results list includes said link for playing the consolidated video (Pfeiffer: at least ¶0071; “playlist management system that has the functionality of using search results, and other links to videos, to create playlists; ¶0058 further discloses “series of playlist videos for playback by a user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pfeiffer’s feature of transmitting a search results list to a user computer device, wherein the search results list includes said link for playing the consolidated video (Pfeiffer: at least ¶¶0058, 0071) with the bookmarks (links) disclosed by Matsuda.
The suggestion/motivation for doing so would have been to store links to videos -- such as Matsuda ‘s bookmarks -- on a central server (Pfeiffer: at least ¶0071).

As to Claim 18, Matsuda teaches the system of claim 14, wherein the program instructions are further executable to transmit a link for playing the first type of consolidated video or the second type of consolidated video (Matsuda: at least ¶¶0399, 0400-0402; “bookmark a compound clip for directly accessing the compound clip” and “bookmark is an icon or a linked text”; note: compound clips are consolidated).
Matsuda does not explicitly disclose, but Pfeiffer discloses said program instructions are further executable to transmit a search results list to a user computer device, wherein the search results list includes said link for playing the first type of consolidated video or the second type of consolidated video (Pfeiffer: at least ¶0071; “playlist management system that has the functionality of using search results, and other links to videos, to create playlists; ¶0058 further discloses “series of playlist videos for playback by a user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pfeiffer’s feature of said program instructions are further executable to transmit a search results list to a user computer device, wherein the search results list includes said link for playing the first type of consolidated video or the second type of consolidated video (Pfeiffer: at least ¶¶0058, 0071) with the bookmarks (links) disclosed by Matsuda.
The suggestion/motivation for doing so would have been to store links to videos -- such as Matsuda ‘s bookmarks -- on a central server (Pfeiffer: at least ¶0071).

Claims 8 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”) in view of US PGPUB 2009/0262206 by Park.

As to Claim 8, Matsuda teaches the computer-implemented method of claim 1, further comprising: receiving the user-input selection of the first selectable icon (Matsuda: at least Fig. 1, ¶0038; “… condense the selected clips into a compound clip”; ¶0028 further discloses “secondary compositing lane is a lane in the timeline where media clips can be composited and edited the same way as in the spine”; ¶0383 further discloses “the user selects (e.g., by click operations) the media clips 3635, 3645, and 3655 to combine into a compound clip”). 
Matsuda does not explicitly disclose, but Park discloses wherein the generating the one of the first type of consolidated video or the second type of consolidated video comprises generating the first type of consolidated video comprising a panoramic video (Park: at least ¶0068; “video from multiple cameras is shown as " stitched" together (e.g., joined, blended, etc.) to create a joined video 512 (e.g., a panoramic video …”).
Matsuda and Park are related to combining or merging of videos.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s feature of wherein the generating the one of the first type of consolidated video or the second type of consolidated video comprises generating the first type of consolidated video comprising a panoramic video (Park: at least ¶0068) with the media condensing or compositing feature in the method disclosed by Matsuda.
The suggestion/motivation for doing so would have been to “providing content from a plurality of video cameras to a user (e.g., security personnel, law enforcement officers, process engineers, etc.) in a manner that visually relates the content from different cameras on a single electronic display screen” (Park: at least ¶0004).

As to Claim 20, Matsuda teaches the system of claim 14, wherein: the second type of consolidated video comprises a continuous video for a location over a period of time (Matsuda: at least ¶0308; “allows the user to select an edit point, specify the kind of edit (e.g., a roll edit, trim edit, etc.)”; ¶0385 further discloses “… trims the end portion of the compound clip 3660” and “… trims the start of the compound clip 3660”; note; videos with multiple frames are continuous over a period of time; generate consolidated video by editing operation such as trim edit). 
Matsuda does not explicitly disclose, but Park discloses wherein: the first type of consolidated video comprises a panoramic video (Park: at least ¶0068; “video from multiple cameras is shown as " stitched" together (e.g., joined, blended, etc.) to create a joined video 512 (e.g., a panoramic video …”).
Matsuda and Park are related to combining or merging of videos.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s feature of the first type of consolidated video comprises a panoramic video (Park: at least ¶0068) with the media condensing or compositing feature in the system disclosed by Matsuda.
The suggestion/motivation for doing so would have been to “providing content from a plurality of video cameras to a user (e.g., security personnel, law enforcement officers, process engineers, etc.) in a manner that visually relates the content from different cameras on a single electronic display screen” (Park: at least ¶0004).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”) in view of US PGPUB 2008/0019661 by Obrador et al. (“Obrador”).

As to Claim 11, Matsuda teaches the computer program product of claim 10, wherein the program instructions are executable by the computer device to cause the computer device to: determine a subset of related videos from the videos based on metadata (Matsuda: at least ¶¶0112-0113; “clip browser 110 allows the user to view clips from a selected folder (e.g., an event, a sub-folder, etc.) of the clip library 105” and “sub-folders may include media clips filtered based on tags (e.g., keyword tags)”; ¶0110 also discloses “enable the user to organize the media clips based on the date the media represented by the clips was created”; note: filtered as subset).
Matsuda does not explicitly disclose, but Obrador discloses determine overlapping portions of the related videos contained in the subset of related videos (Obrador: at least ¶0034; “selects shots 32 of consecutive video frames from the input videos” where “shot selection module 18 determines when ones of the candidate shots overlap temporally”);
rank the overlapping portions (Obrador: at least ¶0032; “assigns respective frame scores 28 to the video frames 22 of the input videos”; note: scores as rank); and include a highest ranked one of the overlapping portions in the first type of consolidated video or the second type of consolidated video (Obrador: at least ¶0034; “chooses a final selection 32 of shots from the candidate shots” and “selects the overlapping portion of the candidate shot that is highest in frame score as the final selected shot”; ¶0118 further discloses “after selecting the final shots that will be integrated into the output video 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Obrador’s features of determine overlapping portions of the related videos contained in the subset of related videos (Obrador: at least ¶0034); rank the overlapping portions (Obrador: at least ¶0032); and include a highest ranked one of the overlapping portions in the first type of consolidated video or the second type of consolidated video (Obrador: at least ¶¶0034, 0118) with the feature of condensing or compositing of media contents in the computer program product disclosed by Matsuda.
The suggestion/motivation for doing so would have been to produce “high quality edited video from contemporaneous media content obtained from multiple media sources including multiple video sources” -- such as Matsuda’s video clips (Obrador: at least ¶¶0004-0005; “existing manual video editing systems provide tools that enable a user to combine the various media contents that were captured during a particular event into a single video production” and “what are needed are methods and systems that are capable of automatically producing high quality edited video from contemporaneous media content obtained from multiple media sources including multiple video sources”).

As to Claim 12, Matsuda and Obrador teach the computer program product of claim 11, wherein the metadata includes at least one of: video capture date, video capture time, video capture location, video capture direction, video title, and video description (Matsuda: at least Fig. 1, ¶110; “media clips based on the date the media represented by the clips was created”, i.e. video capture date).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0210230 by Matsuda et al. (“Matsuda”) in view of US Patent 8,457,466 by Sharman et al. (“Sharman”).

As to Claim 13, Matsuda teaches the computer program product of claim 10, wherein the generating the first type of consolidated video or the second type of consolidated video comprises merging a first portion of a first one of the videos with a second portion of a second one of the videos (Matsuda: at least Fig. 1, ¶¶0038, 0116; “media-editing application allows the user to select any combination of contiguous or noncontiguous dips, compound clips, clips in the spline, anchored clips, or clips in a secondary compositing lane and condense the selected clips into a compound clip”; note: condensing selecting clips means merging).
Matsuda does not explicitly disclose, but Sharman discloses wherein the merging comprises combining the first portion and the second portion in a chronological order using digital editing (Sharman: at least Col. 9 Lines 26-30; “trip video segments from all video streams during a window of time are combined and organized in a chronological order”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharman’s feature of merging comprises combining the first portion and the second portion in a chronological order using digital editing (Sharman: at least Col. 9 Lines 26-30) with the media condensing or compositing feature in the program product disclosed by Matsuda.
The suggestion/motivation for doing so would have been to serialize trip video segments such as the trip segments disclosed by Matsuda (¶0111 of Matsuda discloses “European Vacation”) using a greedy algorithm (Sharman: at least Col. 9 Lines 29-30 & 35).

As to Claim 17, Matsuda teaches the system of claim 14.
Matsuda does not explicitly disclose, but Sharman discloses wherein the program instructions are further executable to combine portions of some of the videos in a chronological order in the first type of consolidated video or the second type of consolidated video using digital editing (Sharman: at least Col. 9 Lines 26-30; “trip video segments from all video streams during a window of time are combined and organized in a chronological order”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharman’s feature of wherein the program instructions are further executable to combine portions of some of the videos in a chronological order in the first type of consolidated video or the second type of consolidated video using digital editing (Sharman: at least Col. 9 Lines 26-30) with the media condensing or compositing feature in the system disclosed by Matsuda.
The suggestion/motivation for doing so would have been to serialize trip video segments such as the trip segments disclosed by Matsuda (¶0111 of Matsuda discloses “European Vacation”) using a greedy algorithm (Sharman: at least Col. 9 Lines 29-30 & 35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
18 October 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168